Citation Nr: 1023846	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The record reflects that the Veteran testified at a June 2004 
hearing before a Decision Review Officer (DRO).  The 
transcript has been associated with the claims file.

In April 2007, the Board remanded the Veteran's claim for 
additional development.   As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The most probative evidence indicates that the Veteran's 
spina bifida occulata clearly and unmistakably preexisted 
service, but was not aggravated by active service.  

3.  There is no medical evidence relating any current low 
back disability to active service or any incident therein.   

4.  The most competent and probative medical evidence of 
record weighs against finding that a low back disability is 
related to a service-connected disability.




CONCLUSION OF LAW

A low back disability, to include spina bifida, was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred, and is not proximately due 
to, the result of, or aggravated by the Veteran's service-
connected disability.   38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO provided the appellant with notice in 
October 2003, prior to the initial decision on the claim in 
January 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the October 2003 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  
The Board recognizes that the October 2003 letter did not 
notify the Veteran with respect to service connection on a 
secondary basis.  Although the Veteran has not received 
notification with respect to this claim, the Veteran and his 
representative have expressed an understanding of the 
principles involved, inasmuch as they have gathered evidence 
to support the claim and have advanced supportive argument as 
well.  Indeed, the Veteran has argued that his service-
connected residuals of soft tissue injury of the right foot 
has caused his low back disorder.  He has submitted medical 
evidence, consisting of a positive nexus opinion, to support 
his claim.  Furthermore, his representative has presented 
arguments with respect to secondary service connection.  See 
June 2005 statement and May 2010 brief, see also Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  Therefore, the 
Board finds that the Veteran has actual knowledge of the 
information needed to substantiate his claim, and a 
reasonable person could be expected to understand from the 
notice what was needed.  See Mlechick v. Masfield, 503 F.3d 
1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial 
when claimant has actual knowledge of the evidence needed to 
substantiate claim).  Accordingly, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2003 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that the Veteran complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the letter informed 
him that it was his responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
However, the Board concludes below that the Veteran is not 
entitled to service connection for a low back disability.  
Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  In 
this respect, the Board recognizes that the April 2007 remand 
directives instructed the RO to contact the Veteran and ask 
that he provide information necessary to obtain records from 
Dr. M.I.D. for the period from 2000 to the present.  
Following the remand, additional treatment records from Dr. 
M.I.D. were associated with the claims file and, therefore, 
the Board finds that the April 2007 remand directives have 
been substantially completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998), Dyment v. West, 13 Vet. App. 141 (1999).  
Moreover, the Veteran was afforded VA examinations in April 
2005 and March 2008.  The examiner who performed both the 
April 2005 and March 2008 examinations also provided an 
opinion in a September 2009 addendum.  In this regard, the 
Board finds that the examinations are more than adequate as 
the examiner reviewed the pertinent records to include the 
service treatment records and post-service records, private 
treatment records, considered the Veteran's statements, and 
provided opinions with supporting rationale.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As such, a remand for 
any additional VA examination is not warranted.  VA has 
further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

I.	Low Back Disability to include Spina Bifida Occulta

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R.               §§ 3.307(a)(3), 3.309(a).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.         § 1111.  
History provided by the Veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown,       7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-2003 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that 'clear and convincing' burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an 'onerous' evidentiary 
standard, requiring that the no-aggravation result be 
'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  Concerning 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service, the second step necessary to 
rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands-- that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that '[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.'  
38 U.S.C.A.             § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.               38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or 
developmental 'disease' and a congenital 'defect' for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental 'defect,' on the 
other hand, because of 38 C.F.R. § 3.303(c), may not be 
service-connected although service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90.

Initially, the Board notes that the objective medical 
evidence of record suggests that the Veteran has a congenital 
defect of the spine.  Indeed, the medical evidence includes 
several diagnoses of spina bifida.  However, the Veteran also 
has diagnoses of degenerative disc disease and degenerative 
joint disease and there is evidence that the Veteran's 
current low back disability may be directly related to active 
service or related to a service-connected disability.  As 
such, the Board will consider whether service connection is 
warranted under all avenues.

The Veteran's enlistment examination report does not reveal a 
diagnosis of any low back disorder to include spina bifida.  
Thus, the Board finds that the presumption of soundness 
attaches in this case.  38 U.S.C.A. § 1111.  In order to 
rebut the presumption of soundness, there must be clear and 
unmistakable evidence that the Veteran's disorder preexisted 
service.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003).  In this regard, the Board notes that there is 
sufficient medical evidence indicating that the Veteran's 
spina bifida preexisted the Veteran's period of active 
service.  The post-service medical records, to include VA 
examination reports, state that the Veteran's spina bifida 
was a constitutional/development defect.  Thus, the Board 
finds that the consistent characterization of the Veteran's 
spina bifida as a constitutional/developmental defect by 
medical professionals rises to the level needed to meet the 
standards of clear and unmistakable evidence of the pre-
service existence of spina bifida.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's condition clearly and 
unmistakably preexisted service.  The Board must also 
determine whether the preexisting disorder was aggravated 
during service.  As noted above, service connection for a 
congenital defect may be granted for an additional disability 
due to a disease or injury superimposed upon such defect 
during service.  In this regard, the service treatment 
records show that Veteran suffered an acute lumbosacral 
strain following a fall in February 1986.  Although the 
February 1986 x-ray report documented the presence of spina 
bifida, the x-ray report also revealed a muscle spasm, which 
was related to the Veteran's acute lumbar strain.  Following 
the February 1986 record, there is no mention of spina bifida 
or of any superimposed injury or disease on the defect.  
Shortly after separation from service, the Veteran was 
afforded a VA examination in November 1991.  However, the VA 
examination report only documented the presence of spina 
bifida and that the Veteran's spine had no objective 
sequelae.  In this case, the evidence is not sufficient to 
show that the Veteran's spina bifida worsened as a result of 
service by way of a superimposed injury or disease.  Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995), see also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  The Veteran has 
asserted that his spina bifida was aggravated by service.  As 
a lay person, the Veteran is only competent to comment on his 
symptoms, but not the cause.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board is of the 
opinion that there is clear and unmistakable evidence 
establishing that the Veteran's preexisting spina bifida did 
not chronically worsen or increase in severity during his 
period of active service.

Based on the foregoing, the Board finds that the Veteran's 
spina bifida clearly and unmistakably existed prior to 
service and was not aggravated by service.  Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111.  
See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the Veteran's spina bifida was not aggravated 
by service in order to conclude that there was a preexisting 
disorder.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).  Id.  Accordingly, the Board concludes that service 
connection for spina bifida is not warranted.

In turn, the record also reveals that the Veteran has 
diagnoses of degenerative disc disease and degenerative joint 
disease.  In essence, the Veteran has contended that his 
current low back disorder, to include degenerative disc 
disease and degenerative joint disease, is distinct from the 
spina bifida and was incurred during his period of active 
military service.  Therefore, the Board will also address the 
elements of direct service connection.

As noted above, the Veteran has a current disability.  The 
March 2008 VA examination report includes a diagnosis of 
degenerative joint disease.  The other treatment records also 
reveal a diagnosis of degenerative disc disease.    

The service treatment records show that the Veteran 
experienced a lumbosacral strain during active service.  The 
Veteran was seen on February 6, 1986 and complained of back 
pain.  The Veteran had 6 inches lacking in flexion to toes 
and 50 percent of lumbar spine extension.  The assessment was 
lumbar spine strain.  On February 7, 1986, the Veteran was 
seen for a follow-up with respect to his back pain.  He was 
sore and had slow lumbar spine motion, but the motion was 
good.  There was 10 inches lacking to the floor in flexion 
and extension was 50 percent.  The Veteran's back was mildly 
tender.  The examining physician listed an assessment of 
acute lumbar strain.  The February 1986 radiologic report 
showed that the Veteran had some straightening of the lumbar 
lordotic curvature noted at the upper portion of the lumbar 
spine, most likely representing muscle spasm.  Following the 
February 1986 treatment records, the remaining service 
treatment records are completely absent for any notation or 
documentation with respect to the Veteran's back.  Indeed, 
the January 1989 examination report shows that the Veteran's 
spine was clinically evaluated as normal.  

Shortly after separation from active service, the Veteran was 
afforded a VA examination in November 1991.  The report noted 
that the Veteran had no objective sequelae of the lower back.  
The x-ray report showed that there were five lumbar type 
vertebrae, all of which maintained their normal height and 
alignment as do disc spaces.  Following the 1991 VA 
examination report, there is no evidence of any diagnosis of 
degenerative disc disease or degenerative joint disease until 
the 2000s, more than 10 years after separation from active 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).

In addition, the medical evidence of record does not relate 
the Veteran's current low back disorder to active service.  
In the April 2005 VA examination report, the examiner 
reviewed the claims file, considered the Veteran's 
statements, and provided a negative nexus opinion.  The 
examiner explained that he found most relevant that a single 
recorded back strain in 1986, a condition in his experience 
which is typically self-limited, responds well to 
conservative therapy and light duty, and carries no 
significant risk of producing long term sequela.  He also 
stated that there was no record of follow-up a week later, as 
was prescribed, a likely indication that no delays in healing 
had occurred or that complications had arisen.  Further, 
there was a normal periodic physical in 1989 to include a 
back exam.  In 1991, there was an essentially normal VA back 
exam and x-ray.  Given the above factors, the examiner was 
unable to connect the Veteran's current back condition to his 
military service injury, in either a causal or an aggravating 
role.  Accordingly, it was his opinion that the Veteran's 
back condition was not due to his military service injury.  
The Board affords much probative value to the April 2005 VA 
examiner's opinion as the opinion was based on a review of 
the claims file, including the Veteran's lay statements and 
provided well-reasoned medical conclusions that are supported 
by the record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  In 
addition, there is no medical opinion to the contrary.  As 
such, service connection on a direct basis must be denied.  

The Board has considered the Veteran's statements as to the 
onset and chronicity of his low back disability.  The Veteran 
has reported that he has experienced back pain since service.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  In this case, the 
Board notes that the Veteran had an acute lumbosacral strain 
during service.  However, the remaining service treatment 
records were absent for any continuing complaints and the 
Veteran's back was evaluated as normal shortly after service.   
Furthermore, there is no medical evidence of record relating 
the Veteran's low back disability to active service.  
Therefore, the Board finds that the evidence weighs against 
the Veteran's reports of chronicity since active service.  
See Savage, 10 Vet. App. at 497-98 (holding that, 
notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).

Lastly, the only evidence of record relating the Veteran's 
disability to active service is the Veteran's own personal 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's statements that he has had back pain 
since service, the Board acknowledges that he is competent to 
give evidence about what he experienced.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  In this respect, the 
Board recognizes the submission of materials showing the 
Veteran's strenuous in-service duties.  However, the Veteran, 
as a lay person, is not competent to testify that his current 
low back disability was caused by active service or by his 
in-service duties.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Again, there was no evidence of any continued 
complaints following his February 1986 strain and a normal 
examination completed shortly after separation from active 
service.  Consequently, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

The Veteran has also contended that his service-connected 
residuals of soft tissue, injury of the right foot has caused 
and/or aggravated his low back disorder.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  In this case, the Veteran's claim was 
filed before the amendments to the regulation were made.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder on a secondary basis.

As noted above, the Veteran has current diagnoses of 
degenerative disc disease and degenerative joint disease and 
is service-connected for residuals of a soft tissue injury of 
the right foot.  Thus, elements (1) and (2) of Wallin are 
met.

However, with respect to the third element of Wallin, the 
Board acknowledges that the evidence is conflicting as to 
whether the Veteran's low back disorder was caused or 
aggravated by his service-connected disability. 

In a May 2002 letter, M.I.D., doctor of chiropatric, opined 
that the Veteran's injury to his foot while in the army years 
ago, has led to a chronic weakness in his lower back.  The 
weakness is a result of compensating for the change in his 
gait as he ambulates and the subsequent injuries he has 
experienced to his low back.  M.I.D. noted that that the 
Veteran will continue to experience episodes of low back pain 
throughout his life, as this weakness makes him susceptible 
to reinjury.  In a July 2009 letter, M.I.D. explained that in 
his opinion, there was a relationship between the low back 
and foot pain, based on the Veteran's case history and the 
physical findings.  When in a prone and relaxed position, the 
Veteran's right leg will consistently be shorter than his 
left leg and his right sacroiliac joint will be edematous and 
fibrotic.  The fibrosis is a result of long term wear and 
tear and is always a sign of chronicity.  After his right 
ileum is adjusted to a certain position and his leg length 
rechecked, his legs appear to be the same length, as they 
truly are.  This is significant in that with equal leg length 
and thus a level pelvis, his weight bearing sacroiliac joints 
and lumbar spine support his body weight more uniformally and 
naturally.  The more deviation from equal weight bearing his 
pelvis becomes, the more wear, osteoarthritis, and pain you 
can constantly predict and expect as the joints degenerate 
prematurely.  Although the Veteran's right foot appeared on 
examination be within normal ranges, any pain source has the 
potential to alter his gait or compromise his movements in a 
way that can aggravate or exacerbate his already fragile 
pelvic alignment.  Walk with a foot blister for a day and it 
will demonstrate its affect on compensations made to anyone's 
kinetics.  In the Veteran's case, his foot pain has altered 
his movements both consciously and unconsciously and has a 
direct effect on his low back pain.  Perhaps it is hard to 
measure or quantify his pain level and the relationship from 
his foot to low back, but nonetheless it can be there.  

The Veteran was afforded a VA examination in March 2008.  The 
examiner noted review of the claims file including the May 
2002 private physician's opinion.  The examiner noted that an 
October 2000 record showed that the Veteran's gait was even.  
The examiner explained that he found no further references to 
the Veteran's gait status or changes thereto in the treatment 
records from Dr. M.I.D.  On examination, the Veteran's gait 
was normal and his posture was normal.  The shoe wear pattern 
was normal; however, the Veteran explained that the shoes 
were only 2 weeks old.  The diagnostic summary listed 
degenerative joint disease.  The examiner noted that Dr. 
M.I.D.'s examination on October 2000 showed that the Veteran 
had an even gait.  The examiner's evaluation of the Veteran 
in April 2005 also showed that the Veteran's gait was even, 
findings which were essentially unchanged on today's 
examination.  The examiner stated that in the absence of 
medical evidence of abnormal gait or posture, he was unable 
to relate the right foot condition to the Veteran's back 
condition.  Specifically, the examiner opined that the 
Veteran's current back condition was not caused by or 
aggravated by his service-connected right foot disability.  
In an addendum to the March 2008 VA examination report, the 
examiner who performed the March 2008 VA examination 
explained that he reviewed the additional medical evidence of 
record.  He stated that in reviewing Dr. M.I.D.'s letter from 
July 2009, Dr. M.I.D. appeared to acknowledge that the 
Veteran had an even gait, but that the Veteran may develop 
pain and that such pain could have the potential to alter his 
gait or compromise his movements.  Dr. M.I.D. seemed to be 
saying that if the Veteran has foot pain, it can alter his 
movements and have a direct effect on his back pain.  Dr. 
M.I.D. concluded that although it was hard to quantify the 
Veteran's pain level and the relationship between his foot 
and his back, Dr. M.I.D. believed it can be present in the 
Veteran's case.  Unfortunately, the examiner stated that no 
definitive medical evidence was provided which would allow 
elevation of this belief from possibility to probability.  In 
fact, the evidence provided by Dr. M.I.D., that is, that 
after the adjustment of his back and pelvis, the Veteran's 
weightbearing sacroiliac joints and lumbar spine support his 
body weight more uniformly and naturally, indicating that the 
Veteran's back condition was a consequence of his 
degenerative back changes rather than of his foot pain.  
Thus, in absence of definitive medical evidence that the 
Veteran has an altered gait secondary to his service-
connected right foot injury, his opinion remained unchanged.  
That is, there was no nexus between the Veteran's service-
connected right foot condition and his low back condition.  
Lastly, the examiner also noted that a private medical record 
noted a lateralized gait, but that the finding remained 
uncorroborated by either prior or subsequent examinations 
and, therefore, the examiner's opinion remained unchanged.  

In this case, the Board finds that the March 2008 VA 
examiner's opinion is the most persuasive evidence of record 
with respect to the etiology of the Veteran's low back 
disorder.  The examiner reviewed the entire claims file 
including the aforementioned private medical opinions and 
provided a negative nexus opinion based on the clinical 
evidence.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects 'clinical data 
or other rationale to support his opinion.'  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In addition, the examiner 
discussed the private medical evidence of record, including 
Dr. M.I.D.'s letters and continued to provide a negative 
nexus opinion.  In contast, Dr. M.I.D. first opined that the 
Veteran's injury to his foot has led to a chronic weakness in 
his lower back.  However, Dr. M.I.D. did not provide an 
opinion as to whether the right foot disability proximately 
caused or increased the severity of the underlying low back 
disorder, which consists of degenerative disc disease and 
degenerative joint disease.  See 38 C.F.R. § 3.310.  In a 
subsequent letter, Dr. M.I.D. appears to indicate that 
although the Veteran's right foot appeared on examination to 
be within normal ranges, any pain source has the potential to 
alter the Veteran's gait or compromise his movements in a way 
that can aggravate or exacerbate the Veteran's already 
fragile pelvic alignment.  Dr. M.I.D. went on to say that 
perhaps it is hard to measure or quantify his pain level and 
the relationship from his foot to low back, but nonetheless 
it can be there.  The Board finds that Dr. M.I.D.'s opinion 
is not afforded much probative value.  Dr. M.I.D.'s opinion 
is based upon the potential that the Veteran's right foot 
disability has to aggravate the Veteran's pelvic alignment.  
Thus, Dr. M.I.D.'s opinion is not supported by the objective 
clinical evidence of record, but by the right foot's 
potential to compromise movements, which has not been 
objectively shown.  As noted above, the VA examiner noted 
that while one private treatment record noted that the 
Veteran had a lateralized gait, Dr. M.I.D.'s records showed 
that the Veteran had an even gait and the subsequent VA 
examinations showed that the Veteran had a normal gait.  The 
Court has held that a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  In addition, Dr. M.I.D's use of 
the word "can" in his opinion, when opining that the 
Veteran's movements can aggravate his pelvic alignment, 
renders the opinion speculative and does not create an 
adequate nexus for the purposes of establishing service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  Consequently, 
the Board finds that Dr. M.I.D.'s opinion does not provide a 
sufficient basis for a grant of service connection.  In this 
case, the Board finds the March 2008 VA examiner's opinion as 
more persuasive as he had the benefit and review of all 
pertinent medical records and who provided a thorough 
rationale supported by the record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  Since 
service connection may not be based on a resort to pure 
speculation or even remote possibility, the Board concludes 
that the preponderance of the evidence is against a grant of 
service connection on a secondary basis for a low back 
disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993), see 
also 38 C.F.R.  § 3.102.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his current low back disorder is related 
to his service-connected residuals of soft tissue injury of 
the right foot.  However, the resolution of an issue that 
involves medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the issue of causation requires 
specialized medical training and, therefore, the Veteran is 
not competent to provide an opinion as to the etiology of his 
low back disorder.  Furthermore, as noted above, the March 
2008 VA examination report with addendum has been afforded 
much probative value in this case, as the examiner considered 
the Veteran's statements and still provided a negative nexus 
opinion.  For these reasons, the Board rejects the Veteran's 
statements as competent evidence to substantiate that his low 
back disorder is related to his service-connected residuals 
of soft tissue injury of the right foot.  

Finally, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1110, 1131, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  In this case, the Veteran was diagnosed with 
degenerative changes in his back more than one year after 
separation from active service and, therefore, presumptive 
service connection is not warranted.

In sum, the preponderance of the evidence is against a 
finding that the Veteran's low back disability was caused by 
his military service or causally related to a service-
connected disability or that his spina bifida was aggravated 
by service.  Although the Veteran was treated in February 
1986 for an acute lumbosacral strain, the remaining service 
treatment records do not reveal any further complaints 
related to the Veteran's back and the January 1989 periodic 
examination showed that the Veteran's spine was clinically 
evaluated as normal.  Additionally, the November 1991 
examination, completed shortly after the Veteran's separation 
from service, merely confirmed the presence of spina bifida 
and showed that, otherwise, there were no objective sequelae 
with respect to the spine.  Following the 1991 examination, 
there was no mention of the Veteran's back problems until the 
2000s, approximately 10 years after separation from active 
service.  Finally, the most persuasive medical evidence of 
record provided a negative nexus opinion with respect to 
whether the Veteran's low back disability was related to 
service or a service-connected disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, the benefit-of-the-doubt 
rule is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


